t c summary opinion united_states tax_court raymond gori petitioner v commissioner of internal revenue respondent docket no 5985-04s filed date raymond gori pro_se anita a gill for respondent powell special_trial_judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure petitioner seeks review under sec_6330 of respondent’s determination sustaining a proposed levy for the collection of his tax_liability in the amount of dollar_figure the issue is whether petitioner’s case should be remanded to appeals for a face-to-face collection_due_process_hearing at the time he filed the petition petitioner was a resident of norton ohio background petitioner filed a form_1040 u s individual_income_tax_return for the taxable_year reporting a tax_liability due petitioner did not pay the amount he reported due after receiving respondent’s notice_of_intent_to_levy and notice of your right to a hearing petitioner filed a form request for a collection_due_process_hearing in his form petitioner asserted he was not liable for the tax due and made arguments that are considered frivolous and irrelevant by the internal_revenue_service and this court this is the amount of the liability as of date the record is not clear as to how this amount breaks down into the original amount due reported on petitioner’s return and any additions to tax that have since accrued the record is not clear as to the exact arguments that were made by petitioner in his collection_due_process_hearing request it appears from an attachment to his petition that petitioner asserts arguments challenging the constitutional validity of his tax_liability and the authority of the internal_revenue_service these arguments have universally been rejected as frivolous and warrant no further comment we perceive no continued petitioner was informed that unless he had other issues to raise the appeals officer would not meet with him for a face-to-face hearing the appeals officer then tried to schedule a telephone hearing with petitioner twice one for date and the other for date petitioner notified the appeals officer in writing that he refused to participate in a telephone hearing petitioner then requested a hearing through correspondence and provided the appeals officer with some additional documentation petitioner did not raise any spousal defenses offer any other challenges to the collection action or suggest any collection alternatives after reviewing all information that was submitted by petitioner on date the appeals officer issued a notice_of_determination concerning collection action s under sec_6320 and or that stated that the internal_revenue_service has complied with code and procedural requirements that no relief would be granted and the proposed levy was sustained petitioner then timely filed a petition with this court the only issue petitioner asserts is that he is entitled to a face-to-face collection_due_process_hearing respondent argue sec_3 continued need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir that a proper collection_due_process_hearing was held through correspondence respondent further contends that petitioner failed to raise any other issues regarding the collection of the tax_liability and that the proposed levy should be allowed to proceed this case was submitted on this basis sec_6330 discussion sec_6330 entitles a taxpayer to notice and the opportunity for a hearing before the process of collection by lien and levy are taken upon request a taxpayer is entitled to a fair hearing before an impartial officer from the internal_revenue_service office of appeals sec_6330 at the hearing the appeals officer is required to verify that the requirements of any applicable law or administrative procedure have been met and to consider any relevant issue relating to the unpaid tax or proposed levy raised by the taxpayer sec_6330 and a a taxpayer may generally raise any relevant issue relating to his or her unpaid tax_liability or proposed levy during the hearing relevant issues include an appropriate spousal defense challenges to the appropriateness of the collection action and offers of collection alternatives sec_6330 the taxpayer cannot raise issues relating to the underlying tax_liability if the taxpayer received a notice_of_deficiency or otherwise had an opportunity to dispute the liability sec_6330 following the hearing the appeals officer must determine whether the collection action is to proceed taking into account the verification the appeals officer has made the issues raised by the taxpayer at the hearing and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary sec_6330 we have jurisdiction to review such determinations where we have jurisdiction of the underlying tax_liability sec_6330 where the validity of the underlying tax_liability is not at issue we review the determination for an abuse_of_discretion 114_tc_604 where the validity of the underlying tax_liability is properly at issue we review de novo 114_tc_176 the tax_liability due in this case is one petitioner self-assessed and reported on his income_tax return sec_6330 permits taxpayers to challenge the existence or the amount of a tax_liability reported on an original income_tax return because they have not received a notice_of_deficiency or otherwise had an opportunity to dispute the tax_liability in question 122_tc_1 because the tax_liability due is one petitioner reported due on his return he did not receive a notice_of_deficiency or otherwise have an opportunity to dispute the tax_liability for the validity of the underlying tax_liability to be properly at issue petitioner must comply with rule his pleading must contain a sufficient specificity of facts so that the court can conduct a meaningful hearing to determine whether respondent can proceed with collection petitioner has failed to comply with rule he has not identified items of income deduction or credit or the computations that are incorrect 122_tc_280 petitioner was told repeatedly by the appeals officer that the arguments raised in his request for a hearing were considered irrelevant and frivolous by the internal_revenue_service and this court petitioner insisted in pursuing these arguments and failed to assert any other issues such as the ones listed in sec_6330 in particular petitioner never made an offer of an alternative means of collection during the appeals process we therefore find that petitioner has raised no issue that would warrant a remand to the appeals_office for another hearing see 117_tc_183 kemper v commissioner tcmemo_2003_195 the appeals hearing even though petitioner’s hearing took place through correspondence as he requested he asserts that he is entitled to a face-to-face hearing he originally requested a face-to- face meeting is not invariably required hearings conducted under sec_6330 are informal proceedings not formal adjudications 115_tc_329 115_tc_35 hearings may be held as face-to-face meetings and they may also be conducted by telephone or by correspondence katz v commissioner supra pincite dorra v commissioner tcmemo_2004_16 sec_301_6330-1 q a-d6 -d7 proced admin regs in light of petitioner’s specious arguments a face-to-face hearing in this case would not be productive see lunsford v commissioner supra pincite kemper v commissioner supra the appeals officer was willing to have a face-to-face hearing if petitioner had raised any meaningful issue regarding his tax_liability or the proposed levy furthermore petitioner was also given the opportunity to discuss the collection of his tax_liability in two scheduled telephone hearings and he simply declined to do so he again failed to raise any meaningful issue explain his position or offer an alternative means of collection when he was given the opportunity to do so by respondent’s counsel and by this court in sum respondent may proceed with the sustained levy sec_6673 penalty taxpayers invoking frivolous and groundless claims and instituting proceedings under sec_6330 for the purpose of delay are subject_to penalties sec_6673 a position is frivolous where it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir gilligan v commissioner tcmemo_2004_194 we have imposed sec_6673 penalties in levy review cases where the taxpayer has raised irrelevant and frivolous arguments as to the validity of the federal_income_tax system see hamzik v commissioner tcmemo_2004_223 gilligan v commissioner supra petitioner is hereby warned should he insist on further asserting frivolous and irrelevant arguments or instituting court proceedings for the purpose of delaying collection penalties will be imposed we also note that assuming that the appeals officer did err in refusing to meet with petitioner in a face-to-face hearing according to the rule_of prejudicial error or the doctrine_of harmless error as applied to an administrative action the reviewing court shall disregard procedural errors unless the complaining party was prejudiced thereby 121_tc_8 halpern j concurring petitioner has not presented any evidence that he was so prejudiced by the appeals officer’s refusal to hear frivolous and irrelevant arguments in person reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
